DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 13 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gu et al. U.S. Patent Publication No. 2013/0127721 (hereinafter Gu).
Consider claim 1, Gu teaches an optical detection device (Figure 2A), comprising: a sensing element array (Figure 2A, 12. [0036], active matrix sensor), used to detect a touching action (Figure 2A); an optical film layer, covering the sensing element array for receiving the touching action (Figure 2A, 22); a driver, coupled to the optical film layer (Figure 2A, 1); and a controller (Figure 2A, 1), coupled to the driver and the sensing element array and generating a trigger signal according to the touching action (Figure 2A and figure 5, image capturing), wherein, the driver lights the optical film layer according to the trigger signal in an initial time interval (Figure 5 (B) and [0051], first solid arrow), and the driver stops the optical film layer being lighted during an interval time interval after the initial time interval (Figure 5(B), first dashed arrow after first solid arrow) and the driver lights the optical film layer again during a detection time interval after the interval time interval (Figure 5(B), second solid arrow after first dashed arrow), and the optical film layer generates a detecting image according to the touching action during the detection time interval when the optical film layer is lighted (Figure 5 and [0051], image capturing during bright image frames and dark image frames), wherein, the controller identifies the detecting image during the detection time interval (Figure 5 and [0051], image capturing during bright image frames and dark image frames).

Consider claim 5, Gu teaches all the limitations of claim 1. In addition, Gu teaches when the controller judges that the touching action occurs, the controller generates the trigger signal ([0018], touch-controlled by a finger (trigger signal)).

Consider claim 6, Gu teaches all the limitations of claim 1. In addition, Gu teaches wherein in the initial time interval, the brightness of the optical film layer and the brightness of the optical film layer in the detection time interval are the same (Figure 5 (B), first solid arrow and second solid arrow (ON states).

wherein the controller stops the optical film layer being lighted during a standby time interval after the detection time interval (Figure 5 (B), second dashed arrow), wherein the brightness of the optical film layer in the interval time interval and the brightness of the optical film layer in the standby time interval are substantially the same (Figure 5(B), first dashed arrow and second dashed arrow (OFF states)).

Consider claim 8, it includes the limitations of claim 1 and thus rejected by the same reasoning. 

Consider claim 13, it includes the limitations of claim 6 and thus rejected by the same reasoning. 

Consider claim 14, it includes the limitations of claim 7 and thus rejected by the same reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu as applied to claim 1 above, and further in view of Bae et al. U.S. Patent Publication No. 2016/0266695 (hereinafter Bae).
Consider claim 2, Gu teaches all the limitations of claim 1. In addition, Gu teaches in [0036], active matrix sensor.
Gu does not appear to specifically disclose the sensing element array comprises a plurality of scanning lines, and the controller sequentially drives the scanning lines to detect whether the touching action occurs or not in a frame cycle.
 However, in a related field of endeavor, Bae teaches a photo-sensor for fingerprint detection (abstract) and further teaches the sensing element array comprises a plurality of scanning lines (Figure 19, [0128], sequentially enables two or more rows when scanning a subject), and the controller sequentially drives the scanning lines to detect whether the touching action occurs or not in a frame cycle (Figure 19, [0128], sequentially enables two or more rows when scanning a subject).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to drive sequentially as taught by Bae with the benefit that the array should be able to detect a touch when scanning the subject via the scanning rows as suggested by Bae in [0128] and [0130].

Consider claim 9, it includes the limitations of claim 2 and thus rejected by the same reasoning. 

Claims 3-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu and Bae as applied to claim 2 and 9 above, and further in view of Shin et al. U.S. Patent Publication No. 2010/0098302 (hereinafter Shin).
Consider claim 3, Gu and Bae teach all the limitations of claim 2. 
Gu does not appear to specifically disclose wherein in the frame cycle, the controller receives at least one image grayscale value respectively corresponding to at least one of the scanning lines on the sensing element array, and judges whether the touching action occurs or not according to a comparison between the at least one image grayscale value and a threshold value.
However, in a related field of endeavor, Shin teaches acquiring fingerprint image (abstract) and further teaches wherein in the frame cycle, the controller (Figure 2, 250) receives at least one image grayscale value respectively corresponding to at least one of the scanning lines on the sensing element array, and judges whether the touching action occurs or not according to a comparison between the at least one image grayscale value and a threshold value (Figure 6, if average gray level greater than reference value, then determining authentic fingerprint in steps S607 and S609).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to compare image with a threshold as taught by Shin with the benefit that fingerprint recognition apparatus should be able to distinguish forged fingerprint and authentic fingerprint as suggested by Shin in [0002].

Consider claim 4, Gu, Bae and Shin teach all the limitations of claim 3. In addition, Shin teaches when the at least one image grayscale value is greater than the threshold value, the controller judges that the touching action occurs (figure 6, S607 and S609).

Consider claim 10, it includes the limitations of claim 3 and thus rejected by the same reasoning. 

Consider claim 11, it includes the limitations of claim 4 and thus rejected by the same reasoning. 

Consider claim 12, it includes the limitations of claim 5 and thus rejected by the same reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621